 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL LI,                         No.   2:19-cv-2256-JAM-EFB
12                Plaintiff,
13        v.                            SUA SPONTE ORDER REMANDING
                                        ACTION TO STATE COURT
14   THERESA M DUNCAN,
15                Defendant.
16

17        The undersigned revokes any actual or anticipated referral

18   to a Magistrate Judge for the purposes of Findings and

19   Recommendations in this case.    See Local Rule 302(d)

20   (“Notwithstanding any other provision of this Rule, a Judge may

21   retain any matter otherwise routinely referred to a Magistrate

22   Judge.”).

23        On November 8, 2019, Defendant Theresa Duncan filed a Notice

24   of Removal with this Court, seeking to remove an action from San

25   Joaquin County Superior Court.    Notice of Removal, ECF No. 1.

26   For the following reasons, the Court sua sponte REMANDS this case

27   to San Joaquin County Superior Court.

28        Under 28 U.S.C. § 1441(a), a defendant may remove an action
                                        1
 1   to federal court if the district court has original jurisdiction.
 2   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 3   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 4   Cir. 2003)).   If at any time before final judgment it appears
 5   that the district court lacks subject matter jurisdiction, the
 6   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
 7   defendant seeking to remove an action to federal court must file
 8   a notice of removal within thirty days of receiving a copy of the
 9   initial pleading.   28 U.S.C. § 1446(b).   A defendant seeking
10   removal of an action to federal court has the burden of
11   establishing federal jurisdiction in the case.     California ex
12   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
13        Federal courts are courts of limited jurisdiction and lack
14   inherent or general subject matter jurisdiction.    Federal courts
15   can adjudicate only those cases authorized by the United States
16   Constitution and Congress.   Generally, those cases involve
17   diversity of citizenship or a federal question, or cases in which
18   the United States is a party.   Kokkonen v. Guardian Life Ins.
19   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
20   (1989).   Federal courts are presumptively without jurisdiction
21   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
22   matter jurisdiction is never waived and may be raised by the
23   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
24   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
25   more jealously guarded by a court than its jurisdiction.
26   Jurisdiction is what its power rests upon.   Without jurisdiction
27   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
28   1988).
                                      2
 1        The Ninth Circuit has held that the removal statute should
 2   be strictly construed in favor of remand and against removal.
 3   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
 4   2005).   The “strong presumption” against removal jurisdiction
 5   means that the defendant always has the burden of establishing
 6   that removal is proper.    Nishimoto v. Federman–Bachrach &
 7   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
 8   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).    Federal
 9   jurisdiction must be rejected if there is any doubt as to the
10   right of removal in the first instance.    Gaus v. Miles, Inc., 980
11   F.2d 564, 566 (9th Cir. 1992).
12        Defendant attempts to remove an unlawful detainer action
13   based on federal subject matter jurisdiction.    She appears to
14   argue two bases of federal jurisdiction: (1) 28 U.S.C.
15   § 1442(a)(1); and (2) 28 U.S.C. § 1331.    Notice of Removal at 2.
16   Defendant first argues “[r]emoval [is] jurisdictionally proper
17   under 28 U.S.C. § 1442(a)(1), because Federal Defendant U.S.
18   Election Assistance Commission is an agency of[]the United
19   States.”   Id.   However, Plaintiff did not name the Election
20   Assistance Commission as a defendant in his unlawful detainer
21   action, so this argument is unavailing.
22        Moreover, Defendant failed to show Plaintiff’s unlawful
23   detainer action arises under federal law.    The complaint filed in
24   state court contains a single cause of action for unlawful
25   detainer based on California Code of Civil Procedure § 1161a.
26   Unlawful detainer actions are strictly within the province of
27   state court.     A defendant’s attempt to create federal subject
28   matter jurisdiction by adding claims or defenses to a notice of
                                        3
 1   removal will not succeed.   Vaden v. Discover Bank, 556 U.S. 49,
 2   50 (2009) (federal question jurisdiction cannot “rest upon an
 3   actual or anticipated counterclaim”); Valles v. Ivy Hill Corp.,
 4   410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law defense to a
 5   state-law claim does not confer jurisdiction on a federal court,
 6   even if the defense is that of federal preemption and is
 7   anticipated in the plaintiff’s complaint.”).
 8         In determining the presence or absence of federal
 9   jurisdiction in removal cases, the “well-pleaded complaint rule”
10   applies, “which provides that federal jurisdiction exists only
11   when a federal question is presented on the face of the
12   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
13   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
14   established that plaintiff is the ‘master of her complaint’ and
15   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
16   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
17   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
18   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
19   that a cause of action arises under federal law only when the
20   plaintiff’s well-pleaded complaint raises issues of federal
21   law.”).
22         Plaintiff’s complaint raises a single state law claim.      The
23   face of a properly-pled state law unlawful detainer action does
24   not present a federal question.   Therefore, Plaintiff’s complaint
25   avoids federal question jurisdiction.   Defendant cannot inject a
26   federal issue through her answer or demurrer.
27   ///
28   ///
                                       4
 1        Accordingly,
 2        1. This action is remanded forthwith to the San Joaquin
 3            County Superior Court for lack of subject matter
 4            jurisdiction;
 5        2. The Clerk of the Court is directed to close this case.
 6   IT IS SO ORDERED.
 7   Dated:    November 8, 2019
 8                                        /s/ John A. Mendez___________
 9                                        U. S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      5
